DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 07/13/2021. Claims 1-6, and 8-10 have been amended and claim 7 have been cancelled. Accordingly, claims 1-6, and 8-10 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-18, filed 07/13/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-10 has been withdrawn. 
Applicant’s arguments, see pages 18-20 filed 07/13/2021 with respect to the 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  The 35 U.S.C. 102 & 103 of claims 1-6 and 8-10 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “vehicle type” in lines 17 and 20. It is unclear to the examiner what kind of vehicle comprises a “vehicle type”. It is not clear if it “vehicle type” comprises different modes of transportation (such as a bus, shuttle, train, subway, plane, etc...) or if it comprises different vehicle models (such as a Sedan, Coupe, Sports Car, Convertible, etc…). The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b), III, E). The examiner will interpret “vehicle type” in this action as different modes of transportation, such as bus, shuttle, train, plane, etc… The same rational applies to claims 9-10. Appropriate correction is required.
Claim 1 lines 15-16 recites “wherein when the vehicle is not uniquely discriminated by the image recognition performed on the image data by template matching”, however nowhere in claim 1 does it recite the discrimination of a vehicle by image recognition via template matching (i.e. claim 1 is missing the step of discriminating the vehicle by template matching). The examiner recommends amending claim 1 to include uniquely discriminating the vehicle via template matching. The same rational applies to claims 9-10. Appropriate correction is required.
Claim 1 lines 21-22 recite “recognizes uniquely the vehicle by collected information”, while line 18-19 recites “collect from the information databases the vehicle-related information”. It is not clear to the examiner if the collected information in lines 21-22 refer to the collected information”, such that it is clear that they refer to the same collected vehicle-related information. The same rational applies to claims 9-10. Appropriate correction is required.
Claims 2-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as cited above.
Allowable Subject Matter
Claims 1-6 and 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

The limitation of claims 1 and 9-10:  wherein when the vehicle is not uniquely discriminated by the image recognition performed on the image data by template matching, the processor acquires, as a result of the image recognition, at least two of a vehicle type, a service line, an operating company, a vehicle position, and a vehicle-specific number, collects from the information databases the vehicle-related information on the vehicle based on the result of the image recognition including the at least two of the vehicle type, the service line, the operating company, the vehicle position, and the vehicle-specific number in combination as a key information, recognizes uniquely the vehicle by collected information, and derives the ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination. (This limitation includes acquiring at least two of a vehicle type, a service line, an operating company, a vehicle position, and a vehicle-specific number when the vehicle is not uniquely discriminated by the image recognition performed on the image data by template matching. This limitation includes collecting from the information databases the vehicle-related information on the vehicle based on the result of the image recognition including the at least two of the vehicle type, the service line, the operating company, the vehicle position, and the vehicle-specific number in combination as a key information, and derives the ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination. This limitation is not anticipated nor made obvious by the prior art on record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669